USCA11 Case: 21-12635      Date Filed: 02/10/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12635
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHUN HEI LAM,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:08-cr-00404-JDW-MAP-2
                   ____________________
USCA11 Case: 21-12635              Date Filed: 02/10/2022        Page: 2 of 5




2                           Opinion of the Court                     21-12635


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Chun Hei Lam, pro se, appeals the district court’s denial of
his request for early release under 18 U.S.C. § 3582(c)(1)(A)(i),
which permits courts to reduce the sentences of defendants when
warranted by “extraordinary and compelling reasons.” The gov-
ernment responds that Lam is clearly not entitled to relief and
moves for summary affirmance, which we may grant when there
is “no substantial question as to the outcome” of the appeal. 1 Be-
cause the district court’s ruling was clearly correct under binding
precedent, we grant the government’s motion.
       In 2009, the district court sentenced Lam to 300 months in
prison after a jury convicted him and several others of trafficking
five or more kilograms of cocaine on the high seas. See 46 U.S.C.
§§ 70503(a), 70506(a) & (b); 21 U.S.C. § 960(b)(1)(B)(ii). We af-
firmed his convictions on appeal. United States v. Lam, 430 F.
App’x 794 (11th Cir. 2011).
       In July 2021, Lam filed a pro se motion seeking early release
under § 3582(c)(1)(A)(i), commonly called the “compassionate re-
lease” provision. Lam asserted that early release was warranted


1   Brown v. United States, 942 F.3d 1069, 1076 n.6 (11th Cir. 2019) (“Summary
[disposition] is warranted where, among other circumstances, . . . the result is
clear as a matter of law so that there can be no substantial question as to the
outcome.”).
USCA11 Case: 21-12635         Date Filed: 02/10/2022     Page: 3 of 5




21-12635                Opinion of the Court                         3

because he suffered from medical conditions—high cholesterol,
hypertension, and chronic hepatitis B—that increased his risk of se-
vere illness from COVID-19, and that prisoners as a class were at
higher risk of contracting the virus. He further contended that re-
lease was warranted based on the 18 U.S.C. § 3553(a) factors and
his exemplary post-incarceration conduct.
        We review de novo a determination about a defendant’s el-
igibility for a § 3582(c) sentence reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review the denial of an
eligible prisoner’s § 3582(c)(1)(A) motion for an abuse of discretion.
Id.; United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
       Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s motion for a sentence reduction, after considering the
§ 3553(a) factors, “if it finds that . . . extraordinary and compelling
reasons warrant such a reduction” and that a “reduction is con-
sistent with applicable policy statements” in the Sentencing Guide-
lines. 18 U.S.C. § 3582(c)(1)(A)(i). The applicable policy statement
is found at U.S.S.G. § 1B1.13, and, under our precedent, a district
court cannot reduce a sentence under § 3582(c)(1)(A) unless a re-
duction would be consistent with § 1B1.13. Bryant, 996 F.3d at
1262.
       The commentary to § 1B1.13 outlines medical, age, and
family circumstances that may qualify as sufficiently “extraordi-
nary and compelling.” See U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). As
relevant here, a non-terminal medical condition may be grounds
for a sentence reduction if it substantially diminishes a prisoner’s
USCA11 Case: 21-12635         Date Filed: 02/10/2022     Page: 4 of 5




4                       Opinion of the Court                 21-12635

ability to provide self-care in custody, and the prisoner is not ex-
pected to recover. Id., cmt. n.1(A). While the commentary also
authorizes relief for “other reasons,” id. § cmt. n.1(D), our prece-
dent holds that such other reasons must be determined by the Bu-
reau of Prisons, not by the courts. See Bryant, 996 F.3d at 1262–65.
In other words, a district court lacks discretion to develop other
reasons outside those listed in § 1B1.13. Id.
        Lam’s argument that district courts are not constrained by
§ 1B1.13 is foreclosed by Bryant. While other circuits have re-
solved this issue differently, we are bound by Bryant in this appeal.
See, e.g., United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th
Cir. 2008) (“[W]e are bound to follow a prior binding precedent
unless and until it is overruled by this court en banc or by the Su-
preme Court.”) (quotation marks omitted). And based on Bryant,
the failure to demonstrate an extraordinary and compelling reason
within the meaning of § 1B1.13 is alone sufficient to “foreclose a
sentence reduction.” United States v. Tinker, 14 F.4th 1234, 1237–
38 (11th Cir. 2021).
       We recently held that “the confluence of [a prisoner’s] med-
ical conditions and COVID-19” did not constitute an extraordinary
and compelling reason warranting compassionate release where
the prisoner’s medical conditions did not meet § 1B1.13’s criteria.
United States v. Giron, 15 F.4th 1343, 1346–47 (11th Cir. 2021). We
found that the defendant failed to show his “high cholesterol, high
blood pressure, and coronary artery disease” substantially dimin-
ished his ability to provide self-care as required by § 1B1.13, stating
USCA11 Case: 21-12635         Date Filed: 02/10/2022   Page: 5 of 5




21-12635                Opinion of the Court                      5

that they “were manageable in prison, despite the existence of the
COVID-19 pandemic.” Id.
       Here, the district court did not err in denying Lam’s motion
for a sentence reduction under § 3582(c)(1)(A)(i). Even liberally
construing his brief on appeal, Lam does not argue that his medical
conditions qualify as extraordinary and compelling under § 1B1.13
and its commentary. Nor is there any basis in the record to con-
clude that these conditions, unlike the similar conditions in Giron,
are not “manageable in prison, despite the existence of the COVID-
19 pandemic.” See id. at 1346–47.
         We affirm the denial of Lam’s motion for compassionate re-
lease.
         AFFIRMED.